DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the human interface device" in lines 4-7. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the human interface device is the same as the user interface device in line 2. If it is, the terminology should be kept consistent. For the purposes of examination, the Examiner interprets them to be the same. 
Claim 10 recites the limitation "the C-channel" in lines 2 and 3, and “the fastener” in line 3. There is insufficient antecedent basis for these limitations in the claim. These limitations are claimed in claim 9 but claim 10 depends on claim 8, in which these limitations are not yet claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2017/0311566) in view of Wang (US 2007/0011851).
Regarding claim 1, Wells teaches (Fig. 2) of a retractable dog leash with a built-in tie-out stake (Abstract, animal restraint provided with an elongated rod as the tie-out stake and a retractable leash), comprising:
a tie-out stake (elongated rod 10);
a leash (retractable leash 21);
a locking mechanism (bolts 32);
the tie out stake comprising a first end (top end of tie-out stake 10 by mount post 20), a second end (bottom of the tie-out stake 10 by the ground 44), and a first bushing (slide stop 12);

the first end being positioned opposite to the second end across the tie-out stake (first end is opposite the second end of the tie-out stake 10);
the first bushing (12) being rotatably mounted around the tie out stake (first bushing 12 can rotate and be mounted around the tie out stake 10), adjacent the first end (first bushing 12 adjacent the first end);
the leash reel being rotatably mounted within an interior compartment of the leash body (¶0020, leash 26 is operable to extend from and retract from the housing 22 and thus, Examiner notes that the leash reel is rotatably mounted within an interior compartment of the leash body 22);
the leash handle (24) being attached adjacent the leash body (leash handle 24 adjacent the leash body 22);
the locking mechanism (32) being rotatably coupled (bolts 32 are rotatably screwed) in between the leash handle (24) and the first bushing (12) (locking mechanism 32 is positioned between the leash handle 24 and the first bushing 12); 
Wells does not appear to teach of the locking mechanism being integrated within the leash handle. 
Wang is in the field of pet tethers and teaches (Fig. 5 and 6) of the locking mechanism (fastener 20) being integrated within the leash handle (C-shaped body 10 is the handle for the leash 30 and fastener 20 is integrated into the C-shaped body 10). 


Regarding claim 7, Wells as modified teaches of the invention in claim 1, and wherein the tie-out stake (10) is in a closed configuration:
the tie-out stake (10) being positioned adjacent the leash body (Fig. 4, tie-out stake 10 is adjacent the leash body 22); and
the locking mechanism (32) retaining the tie-out stake in an orientation parallel to a longitudinal axis of the leash body (see annotated Fig. 4 below, the solid line is the longitudinal axis of the leash body 22 and the locking mechanism 32 retains the tie-out stake in an orientation parallel to a longitudinal axis of the leash body 22; Examiner notes that since the leash body 22 is circular, the longitudinal axis can be any straight axis through the leash body 22).

    PNG
    media_image1.png
    575
    274
    media_image1.png
    Greyscale


Regarding claim 8, Wells as modified teaches of the invention in claim 1, and wherein the tie-out stake (10) is in an open configuration:
the tie-out stake (10) being positioned angularly offset from the leash body (Fig. 4, tie-out stake is angularly offset form the leash body 22);
and the locking mechanism retaining the tie-out stake perpendicularly to a longitudinal axis of the leash body (annotated Fig. 4 above, dotted line is a longitudinal axis of the leash body and the tie-out stake 10 is perpendicular to the dotted line; Examiner notes that since the leash body 22 is circular, the longitudinal axis can be any straight axis through the leash body 22).



Regarding claim 12, Wells teaches (Fig. 2) of a retractable dog leash with a built-in tie-out stake (Abstract, animal restraint provided with an elongated rod as the tie-out stake and a retractable leash), comprising:
a tie-out stake (elongated rod 10);
a leash (retractable leash 21);
a locking mechanism (bolts 32);
the tie out stake comprising a first end (top end of tie-out stake 10 by mount post 20) and a second end (bottom of the tie-out stake 10 by the ground 44):
the leash comprising a leash body (housing 22), a leash handle (handle 24), and a leash reel (¶0020, leash 26 is operable to extend from and retract from the housing 22 and thus, Examiner notes that there is a leash reel in the housing 22);
the leash handle being attached adjacent the leash body body (leash handle 24 adjacent the leash body 22);
the locking mechanism (32) being rotatably coupled (bolts 32 are rotatably screwed) in between the leash handle (24) and the first end (bolts 32 are in between the leash handle 24 and the first end of tie-out stake 10). 
Wells does not appear to teach of the locking mechanism being integrated within the leash handle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wells to incorporate the teachings of Wang to have the locking mechanism be integrated within the leash handle in order to securely hold the leash body to the stake and prevent the leash body from being pulled off.

Regarding claim 13, Wells as modified teaches of the invention in claim 12, and wherein the tie-out stake (10) is in a closed configuration:
the tie-out stake (10) being positioned adjacent the leash body (Fig. 4, tie-out stake 10 is adjacent the leash body 22); and
the locking mechanism (32) retaining the tie-out stake in an orientation parallel to a longitudinal axis of the leash body (annotated Fig. 4 above, the solid line is the longitudinal axis of the leash body 22 and the locking mechanism 32 retains the tie-out stake in an orientation parallel to a longitudinal axis of the leash body 22; Examiner notes that since the leash body 22 is circular, the longitudinal axis can be any straight axis through the leash body 22).

Regarding claim 14, Wells as modified teaches of the invention in claim 12, and wherein the tie-out stake (10) is in an open configuration:

and the locking mechanism retaining the tie-out stake perpendicularly to a longitudinal axis of the leash body (annotated Fig. 4 above, dotted line is a longitudinal axis of the leash body and the tie-out stake 10 is perpendicular to the dotted line; Examiner notes that since the leash body 22 is circular, the longitudinal axis can be any straight axis through the leash body 22).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2017/0311566) as modified by Wang (US 2007/0011851), as applied to claim 1 above, and further in view of Shahbaz (US 2011/0120388).
Regarding claim 4, Wells as modified teaches of the leash comprising (Fig. 4) a reel hole (hole in the leash body 22 positioned by leash 26), a cable (leash 26);
the reel hole traversing through the leash body (22) into the interior compartment (reel hole traverses through the leash body 22 into the interior compartment):
a first end of the cable being tethered to the leash reel (first end of cable 26 tethered to the leash reel inside the leash body 22);
a second end of the cable being threaded through the reel hole (second end of the cable 26 that is threaded through the reel hole and seen outside of the leash body 22);
Wells does not appear to teach of a reel control assembly; the reel control assembly being integrated into the leash body; and

Shahbaz is in the field of leashes and teaches (Fig. 2) of a reel control assembly (thumb release latch 2); the reel control assembly (2) being integrated into the leash body (reel control assembly 2 integrated into the leash body); and
the reel control assembly (2) being operatively coupled to the leash reel (reel control assembly 2 coupled to the leash reel holding the 16-foot rope 13), wherein the reel control assembly governs playing out or reeling in a length of the cable (¶0018, reel control assembly 2 can have the option to momentary hold on the leash to allow it to be dispensed at a controlled rate, and/or stop and lock the fixed cord at the length dispensed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wells to incorporate the teachings of Shahbaz to have a reel control assembly that is integrated into the leash and controls the playing out and reeling in a length of the cable in order to restrict the length that the animal can move and to quickly retract the leash for storage. 

Regarding claim 5, Wells as modified teaches of the invention in claim 4 and wherein the second end of the cable is tethered to a collar fastener (Fig. 3, hook 28).

Regarding claim 6, Wells as modified teaches of the invention in claim 4, but does not appear to teach of further comprising:

the human interface device being mounted onto the leash body;
the human interface device being positioned adjacent to the handle; and
the controller assembly being connected in between the human interface device and the leash reel.
Shahbaz teaches of further comprising (Fig. 2):
the reel control assembly (2) comprising a user interface device (Fig. 4, leash thumb buttons 4) and a controller assembly (see annotated Fig. 2 below, controller assembly is circled);
the user interface device (4) being mounted onto the leash body (user interface device 4 is mounted onto the leash body);
the user interface device (4) being positioned adjacent to the handle (annotated Fig. 2 below); and
the controller assembly being connected in between the user interface device (4) and the leash reel (controller assembly connected in between the user interface device and the leash reel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wells to incorporate the teachings of Shahbaz to have a reel control assembly comprising a user interface device and a controller assembly wherein the user interface device is mounted on the leash body, adjacent to the handle, and the controller assembly being connected in between the . 

    PNG
    media_image2.png
    474
    371
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647                                                                                                                                                                                             032